Citation Nr: 1521989	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to November 1978.  He died in August 2011.  The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for headaches, rated 0 percent, effective October 23, 2008.  

In January 2014, the Board awarded an increased 10 percent rating for service-connected headaches.  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacated the January 2014 Board decision as it pertained to the issue of entitlement to an initial rating in excess of 10 percent for headaches, and remanded the matter to the Board.


FINDING OF FACT

Resolving reasonable doubt in favor of the Appellant, the Veteran's headaches were characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 50 percent rating, and no higher, for headaches have been met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's pertinent VA and private treatment records have been secured and he was afforded a VA examination in connection with his claim for service connection for headaches in February 2009.  Unfortunately, he was not afforded a VA examination in connection with his increased rating claim prior to his death.  Notwithstanding, as this decision grants the maximum 50 percent schedular rating based on the Veteran's statements during his lifetime and the prior VA examination, the Board finds that the Appellant will not be prejudiced by the Board's adjudication of her claim.  The Appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with the grant of service connection for headaches, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Appellant claims that, during his lifetime, the Veteran's headaches were more disabling than reflected by the 10 percent rating.  The Veteran's headache disability was rated pursuant to 38 C.F.R. § 4.124a, Code 8100, for migraine headaches which are assigned disability ratings based on the frequency of prostrating attacks.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  An evaluation of 50 percent is the maximum rating assignable under Code 8100.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating criteria do not define "prostrating."  The Board also observes that the Court has not undertaken to define "prostrating."  "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Appellant's favor, the Board finds that an initial 50 percent rating for the Veteran's headache disability is warranted.

Review of the record shows that, in a December 2008 statement in support of his claim, the Veteran reported that he experiences "very frequent headaches," "[s]ome that last for hours and some that last for days."  

On February 2009 VA examination, the Veteran the reported that his headaches occurred on an average of 2 times per day and lasted 30 minutes.  He also reported that he is able to go to work but requires medication (hydrocodone) and noted that he could not concentrate when he had headaches.  The Veteran stated that, at the time of pain, he "can function with medication."  

In October 2009, the Veteran submitted a copy of his headache journal in which he logged the date, time and treatment for his headaches.  This journal shows that he experienced near daily headaches for which he took asprin or hydrocodone and frequently layed or sat down.  

In a June 2010 statement, the Veteran noted that VA findings were "based on the incorrect assumption" that he was able to work through his headaches.  He asserted that "[t]here is no way that I could work through the severe headaches any more.  They are very dibilitating [sic] at times."  

In a February 2011 statement, the Appellant reported that there were "many" nights when the Veteran got "little or no sleep" due to problems including headaches.  She recalled a time in 2005 (prior to the appeal period) when she had to call 911 because "[h]e was unable to walk well and ended up collapsing" on the bathroom floor because of a bad headache.  

VA treatment records, dated from 2007 until the Veteran's death in 2011, note his history of a chronic headache disorder.  These records note that he took hydrocodone for relief, describe the headaches as "stable," and variously rate the headaches as 3 to 5 (on a scale of 10, with 10 being worse).  These records note that the Veteran had good relief from his medication and that his pain was controlled at an acceptable level.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits due to orthopedic disorders.

As noted above, under Code 8100, a 50 percent rating for migraines is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  In the January 2014 decision, the Board found that while the Veteran had, at times, complained of frequent and severe headaches, the headaches were shown to be controlled by medication.  In the Joint Motion, the parties, citing Jones v Shinseki, 26 Vet. App. 56 (2012), found that the Board's January 2014 decision "hinges greatly - and impermissibly - on its observation that the Veteran's headaches were adequately controlled by the ameliorative effects of medication."  

The parties to the Joint Motion also found that the Board "failed to properly account for favorable evidence" to include the June 2010 statement from the Veteran in which he claimed that the VA findings were "based on the incorrect assumption" that he was able to work through his headaches."  The Joint Motion noted that, in failing to address the Veteran's continued contention of an inability to concentrate or work through his headaches or make a finding as to his competence or credibility, the Board decision provided an inadequate statement of reasons or bases.  

Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran had very frequent, completely prostrating and prolonged attacks of migraine headaches that were productive of severe economic inadaptability. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, and with resolution of all reasonable doubt in the Appellant's favor, the Board finds that the Veteran's headaches more closely approximated the criteria for a 50 percent rather than a 10 percent rating under Code 8100.  See 38 C.F.R. § 4.7.  As such, the criteria for an initial 50 percent schedular rating are met.



	(CONTINUED ON NEXT PAGE)

ORDER

An initial 50 percent schedular rating for headaches is granted; subject to the legal authority governing the payment of VA compensation. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


